DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 were pending for examination in the application filed March 25, 2020. Claims 1, 3-4, 6-10, 13-16 are amended, claims 2 and 5 are cancelled, and additional claims 17-25 are added as of the remarks and amendments received April 5, 2021. Accordingly, claims 1, 3-4, 6-25 are currently pending in the application for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-25 are being rejected under 35 U.S.C. 103 as being unpatentable over Peddie et al. (Peddie; U.S. Patent Application Publication 2005/0270175 A1), and further in view of Shinada (U.S. Patent Application Publication 2005/0137782 A1):
Regarding Claim 1, (Currently Amended) Peddie discloses aspects of the traffic management system comprising: 

collect traffic information in a geographic region ([0129] One or more of the traffic visual indicator devices 24 may include one or more ambient sensors or transducers that allow it to interact with its ambient environment. This may include electromagnetic, precipitation-based, seismic, inductive, acoustical, or optical sensors that allow the traffic visual indicator device 24 to obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This may also include one or more data or proximity interaction devices, such as an external microprocessor chip device or smart card. Communications apparatus may be purely for the collection and transmission of data that each traffic visual indicator device 24 collects and/or distributes to its environment. Additionally, one or more of the traffic visual indicator devices 24 may interact with a separate environmental sensor, including electromagnetic, precipitation-based, seismic, inductive, audio, or optical sensors, including but not limited to loop detectors, time-of-day configuration, radar, etc.); and 
generate traffic statistics for the region using the traffic information ([0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.); and 
a communication interface ([0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine.) to forward the traffic statistics to an optical transmitter assembly ([0132] Each of the traffic visual indicator devices 24 takes sensory information from its environment or specific instruction from persons monitoring said device, processes it, and delivers a form of output. The output may be in one or more electromagnetic ranges including those in the (1) optical spectrum including lighting, pictures, and video, (2) audio including sound, voice, and other intelligible or non-intelligible signaling, and (3) data linking to one or more recording or interactive devices such as a base station, transceiver, processing unit, or network accessible device.).
Peddie does not explicitly state a target vehicle; however Peddie teaches “[0179] FIG. 16 illustrates such a use, showing one or more traffic visual indicator devices 24 mounted along or in transit surface 12. Each traffic visual indicator device 24 either utilizes its own environmental sensor to identify the approach of a vehicle 16 or communicates with an activation device 26 either inside the approaching vehicle 16, FIG. 4, or along the vehicular path, FIG. 3. The traffic visual indicator devices 24 may utilize any number of sensory emissions including optical and/or audio. Information may also be submitted to the traffic visual indicator devices 24 (FIGS. 1 and 6) via periodic wireless transmissions from the activation devices 26, to provide updated information. This same update may also be used to provide information to an traffic visual indicator device 24 in the vehicle, FIG. 4, as it continues along the roadway, allowing it to obtain sensory information from its environment. [0187] Emergency Turnout Identification--uses one or more traffic visual indicator devices 24 to identify areas in the roadway where police and/or emergency vehicles may turn-around and cross-over to opposite directions or additional roads linking freeways. Vehicles equipped with a special transmitter (activation device 26) would flip a switch that would identify emergency turnouts along freeways, allowing them to turn around and/or cross over to the opposite side of a closed shoulder freeway. [0188] FIG. 18 illustrates such a use, showing a road 12a carrying traffic in a first direction, a road 12b carrying traffic in the opposite direction, and a turn around road or area 12c connecting the roads 12a, 12b. A vehicle 16 approaches along the road 12a, and desires to turn around onto road 12b. If the vehicle is authorized to use the turn around road or area 12c, the vehicle may carry an activation device 26 which may employ security measures to prevent activation by unauthorized users, or which may be issued only to authorized users. Traffic visual indicator devices 24 are located along both road 12a, 12b, ways as well as at the turn around road or area 12c. [0189] Roadway Exit Identification--uses one or more traffic visual indicator devices 24 to identify exits along a roadway for police, emergency vehicles, or general traffic. For emergency use, vehicles would be equipped with a small transmitter (activation device 26) with a switch that would be flipped to identify intersecting roadways and/or turnouts. For public or commercial use, there would be a motion detector that would communicate with said surface mounted communications device, or each surface mounted communications device would detect the proximity of an approaching vehicle prior to its subsequent flashing and communication. [0204] At 504, a portion of the traffic information system 22, for example the traffic visual indicator device 24, senses the approach of a vehicle such as a public transit vehicle or taxi. At 506, the traffic information system 22 determines an approximate arrival time for the vehicle. Optionally, at 508, the traffic information system 22 determines a route of the vehicle. At 510, the traffic visual indicator devices 24 produce visual indications of the arrival time and/or route of the vehicle. The method 500 terminates at 512.”
In the same field of endeavor, Shinada teaches an encoder to encode the traffic statics into optical signals for a specific vehicle, “[0011] Further, according to another aspect of the present invention, optical communication equipment installed in a vehicle is provided, comprising: a light emitter for emitting a light to be used in optical communication; an encoder for operating the light emitter; a light receiver for receiving a light of communication from similar equipment installed in another vehicle; a decoder for decoding a result of light reception by the light receiver; and a controller for processing a result of decoding by the decoder and for controlling the operation of the encoder, wherein the controller controls the encoder in response to an operation by a user to transmit a desired message via optical communication, and if the result of decoding by the decoder is the one via optical communication from similar equipment installed in another vehicle, the controller controls the result of the decoding to be notified to the user, and if the result of decoding by the decoder pertains to information of traffic regulations, the controller controls the traveling of the vehicle in accordance with the result of the decoding. [0024] In the optical communication equipment 4A, by executing a program stored in a memory which is not shown, a central processing unit (CPU) 6 controls operation of this optical communication equipment 4A so as to output information D1 of traffic regulation corresponding thereto to an encoder 7. By processing of a built-in CPU 8 under the control of the CPU 6, the encoder 7 attaches a category ID which is an ID code for identifying the information from the optical communication equipment 4A being the information D1 of traffic regulation, a sender's ID which is an ID code for identifying a sender, an error checking/correction code, to the information D1 of traffic regulation to be outputted from the CPU 6, then after converting them into a serial data string, it executes a modulation processing suitable for optical communication. Further, after adding a guide pulse for use in set up of timing to the serial data string obtained as a result of this modulation processing, a light emitter 9 is activated. [0029] More specifically, after the encoder 13 attaches an addressee ID which is an ID code for identifying an addressee, a sender's ID which is an ID code for identifying a sender, an error checking/correction code and the like to the information message, and after converting them into a serial data string, the encoder 13 modulates this serial data string using a method suitable for optical communication. Further, after attaching a guide pulse for use in a set-up of timing to a serial data string obtained as a result of modulation, it causes the light emitters 17A, 17B to flicker accordingly. Thereby, in this traffic control system 1, the information D1 of traffic regulation is transmitted from the optical communication equipment 4A through 4C associated with the road signs in a same format as a transmission format used in the inter-vehicle communication. [0038] The central processing unit CPU 16 is a microcomputer for executing a preset processing program stored in recording means which is not shown here, and controls the overall operation of this inter-vehicle communication equipment 5A. That is, when the user instructs to send a message by operating the operation unit 27, the CPU 16 accepts input of this message, a transmission object. Further, after set-up of an addressee ID, a sender's ID and the like based on this input, it instructs transmission of the message to the encoder 13. Thereby, the inter-vehicle communication equipment 5A is enabled to transmit a desired message to vehicles traveling in front thereof and/or following thereto. [0055] In this traffic control system 1, the respective optical communication equipment 4A to 4C are installed in the respective road signs 2A to 2C, and the respective information D1 of traffic regulation pertaining to the respective road signs 2A to 2C is transmitted from these optical communication equipment 4A to 4C. In this traffic control system 1, transmission of the information D1 of traffic regulation is carried out using a communication light pertaining to the optical communication. Thereby, it becomes possible to transmit the information D1 of traffic regulation directing to a specific vehicle, for example, traveling on a specific lane on a road having a plurality of lanes in such a manner that no other vehicle traveling on the other lanes receives it which is enabled by sending communication light with very sharp directivity. Further, for example, even in such a location where a plurality of roads intersect in complication as in an urban city or the like, it is possible to transmit the information D1 of traffic regulation which is receivable only by a vehicle approaching the road sign indicating to stop, thereby enabling for the traveling of the vehicle to be controlled even in such a location in an urban city or the like where a plurality of roads intersect in complication.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Peddie with the teachings of Shinada as the inter-vehicle communication equipment is enabled to transmit a desired message to vehicles traveling in front thereof and/or following thereto, as taught by Shinada.
Regarding Claim 3, (Currently Amended) Peddie further discloses the aspects of the traffic management system of claim 1, wherein the one or more optical transmitter assemblies are embedded in a roadway ([0076] A traffic information system 22 comprises a number of traffic visual indicator devices 24a-24i mounted to the road 12, and a number of activation devices 26a, 26b located remotely from the traffic visual indicator devices 24a-24i. [0077] A number of the traffic visual indicator devices 24a-24f may be positioned partially extending across the road 12 on both sides of the crosswalk 20. One or more of the traffic visual indicator devices 24g, 24h may be positioned to provide an advanced warning to traffic 16, being spaced upstream of a traffic flow from the crosswalk 20. One or more of the traffic visual indicator devices 24i may be positioned and/or oriented to provide a lighted indication to pedestrian traffic, for example, crossing at the cross walk perpendicular the general orientation of the road.).
Regarding Claim 4, (Currently Amended) Peddie further discloses the aspects of the traffic management system of claim 1, wherein the one or more optical transmitter assemblies are positioned above a roadway ([0076] A traffic information system 22 comprises a number of traffic visual indicator devices 24a-24i mounted to the road 12, and a number of activation devices 26a, 26b located remotely from the traffic visual indicator devices 24a-24i. [0077] A number of the traffic visual indicator devices 24a-24f may be positioned partially extending across the road 12 on both sides of the crosswalk 20. One or more of the traffic visual indicator devices 24g, 24h may be positioned to provide an advanced warning to traffic 16, being spaced upstream of a traffic flow from the crosswalk 20. One or more of the traffic visual indicator devices 24i may be positioned and/or oriented to provide a lighted indication to pedestrian traffic, for example, crossing at the cross walk perpendicular the general orientation of the road.).
Regarding Claim 6, (Currently Amended) Peddie further discloses the aspects of the traffic management system of claim 1, wherein the one or more optical transmitter assemblies comprises: 
a data interface to receive the traffic statistics and vehicle-specific ([0129] One or more of the traffic visual indicator devices 24 may include one or more ambient sensors or transducers that allow it to interact with its ambient environment. This may include electromagnetic, precipitation-based, seismic, inductive, acoustical, or optical sensors that allow the traffic visual indicator device 24 to obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This may also include one or more data or proximity interaction devices, such as an external microprocessor chip device or smart card. Communications apparatus may be purely for the collection and transmission of data that each traffic visual indicator device 24 collects and/or distributes to its environment. Additionally, one or more of the traffic visual indicator devices 24 may interact with a separate environmental sensor, including electromagnetic, precipitation-based, seismic, inductive, audio, or optical sensors, including but not limited to loop detectors, time-of-day configuration, radar, etc. [0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine. [0132] Each of the traffic visual indicator devices 24 takes sensory information from its environment or specific instruction from persons monitoring said device, processes it, and delivers a form of output. The output may be in one or more electromagnetic ranges including those in the (1) optical spectrum including lighting, pictures, and video, (2) audio including sound, voice, and other intelligible or non-intelligible signaling, and (3) data linking to one or more recording or interactive devices such as a base station, transceiver, processing unit, or network accessible device. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.).
Peddie does not explicitly state encoder; however Peddie teaches, “[0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.”
In the same field of endeavor, Shinada teaches an encoder to encode the traffic statics and the vehicle-specific information into optical signals, “[0011] Further, according to another aspect of the present invention, optical communication equipment installed in a vehicle is provided, comprising: a light emitter for emitting a light to be used in optical communication; an encoder for operating the light emitter; a light receiver for receiving a light of communication from similar equipment installed in another vehicle; a decoder for decoding a result of light reception by the light receiver; and a controller for processing a result of decoding by the decoder and for controlling the operation of the encoder, wherein the controller controls the encoder in response to an operation by a user to transmit a desired message via optical communication, and if the result of decoding by the decoder is the one via optical communication from similar equipment installed in another vehicle, the controller controls the result of the decoding to be notified to the user, and if the result of decoding by the decoder pertains to information of traffic regulations, the controller controls the traveling of the vehicle in accordance with the result of the decoding. [0024] In the optical communication equipment 4A, by executing a program stored in a memory which is not shown, a central processing unit (CPU) 6 controls operation of this optical communication equipment 4A so as to output information D1 of traffic regulation corresponding thereto to an encoder 7. By processing of a built-in CPU 8 under the control of the CPU 6, the encoder 7 attaches a category ID which is an ID code for identifying the information from the optical communication equipment 4A being the information D1 of traffic regulation, a sender's ID which is an ID code for identifying a sender, an error checking/correction code, to the information D1 of traffic regulation to be outputted from the CPU 6, then after converting them into a serial data string, it executes a modulation processing suitable for optical communication. Further, after adding a guide pulse for use in set up of timing to the serial data string obtained as a result of this modulation processing, a light emitter 9 is activated.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Peddie with the teachings of Shinada by adjusting a relative position between the light emitter and the optical system as well as astigmatism in the optical system, it is enabled to transmit a communication light emitted from the light emitter having a predetermined spread and directivity so that the communication (transmitted) light is receivable only in a particular lane or zone of the road to be covered by the road sign installing the optical communication equipment so as to be able to acquire the information of traffic regulation, as taught by Shinada.
Regarding Claim 7, (Currently Amended) Shinada further teaches the aspects of the traffic management system of claim 1, comprising processing circuitry to: 
determine whether the targeted vehicle has changed course ([0047] As for the road signs, there are various road signs including such ones that show traffic regulations applicable to a predetermined travel zone as the signs 2A, 2B indicating the speed limit shown in FIG. 1. In such traffic regulation signs, a condition of the traffic regulation changes on the course of traveling of the vehicle. Therefore, the CPU 16 records and stores information D1 relating to such traffic regulations in the memory 28, and detects any difference in the conditions of the regulations by checking with the records in the memory 28. Further, when the condition of regulations has changed as described above, it is notified to the user to this effect.); and 
in response to a determination that the targeted vehicle has changed course, to locate the targeted vehicle and determine one or more optical transmitter assemblies in a changed travel path of the targeted vehicle, 
wherein the communication interface is configured to forward the vehicle-specific information to the one or more optical transmitter assemblies in the changed travel path of the targeted vehicle ([0059] Conversely, on the side of the inter-vehicle communication equipment 5A-5C, when the information D1 of traffic regulation is received, in addition to the notification thereof to the controller 31, it is notified to the user by display and also by a voice message. Thereby, an overlooking of the road signs by the user is prevented assisting a safety driving. Further, in the event of this notification, for example, in a case where a respective condition of traffic regulations such as a speed limit changes variously from zone to zone in the course of traveling on the road, the contents of its change is notified to the user, i.e., from what regulation to what regulation it has changed, thereby ensuring for the user to recognize the traffic regulations without fail.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Peddie with the teachings of Shinada thereby ensuring for the user to recognize the traffic regulations without fail as taught by Shinada.
Regarding Claim 8, (Currently Amended) Peddie further discloses the aspects of the traffic management system of claim 1, wherein an optical signal is transmitted by the one or more optical transmitter assemblies at a wavelength between 1 nanometer (nm) and 1 millimeter (mm) (visible light transmission, 380 to 700 nanometers, typical optical transmission wavelengths are 850 nm, 1310 nm, and 1550 nm).
Regarding Claim 9, claim 9 is interpreted and rejected in light of claim 1 as articulated above.
Regarding Claim 10, (Currently Amended) Peddie further discloses the aspects of the traffic management system of claim 9, wherein the optical transmitter assembly comprises: 
a data interface to receive the vehicle-specific information ([0129] One or more of the traffic visual indicator devices 24 may include one or more ambient sensors or transducers that allow it to interact with its ambient environment. This may include electromagnetic, precipitation-based, seismic, inductive, acoustical, or optical sensors that allow the traffic visual indicator device 24 to obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This may also include one or more data or proximity interaction devices, such as an external microprocessor chip device or smart card. Communications apparatus may be purely for the collection and transmission of data that each traffic visual indicator device 24 collects and/or distributes to its environment. Additionally, one or more of the traffic visual indicator devices 24 may interact with a separate environmental sensor, including electromagnetic, precipitation-based, seismic, inductive, audio, or optical sensors, including but not limited to loop detectors, time-of-day configuration, radar, etc. [0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine. [0132] Each of the traffic visual indicator devices 24 takes sensory information from its environment or specific instruction from persons monitoring said device, processes it, and delivers a form of output. The output may be in one or more electromagnetic ranges including those in the (1) optical spectrum including lighting, pictures, and video, (2) audio including sound, voice, and other intelligible or non-intelligible signaling, and (3) data linking to one or more recording or interactive devices such as a base station, transceiver, processing unit, or network accessible device. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.).
Peddie does not explicitly state encoder; however Peddie teaches, “[0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.”
In the same field of endeavor, Shinada teaches an encoder to encode the vehicle-specific information into optical signals, “[0011] Further, according to another aspect of the present invention, optical communication equipment installed in a vehicle is provided, comprising: a light emitter for emitting a light to be used in optical communication; an encoder for operating the light emitter; a light receiver for receiving a light of communication from similar equipment installed in another vehicle; a decoder for decoding a result of light reception by the light receiver; and a controller for processing a result of decoding by the decoder and for controlling the operation of the encoder, wherein the controller controls the encoder in response to an operation by a user to transmit a desired message via optical communication, and if the result of decoding by the decoder is the one via optical communication from similar equipment installed in another vehicle, the controller controls the result of the decoding to be notified to the user, and if the result of decoding by the decoder pertains to information of traffic regulations, the controller controls the traveling of the vehicle in accordance with the result of the decoding. [0024] In the optical communication equipment 4A, by executing a program stored in a memory which is not shown, a central processing unit (CPU) 6 controls operation of this optical communication equipment 4A so as to output information D1 of traffic regulation corresponding thereto to an encoder 7. By processing of a built-in CPU 8 under the control of the CPU 6, the encoder 7 attaches a category ID which is an ID code for identifying the information from the optical communication equipment 4A being the information D1 of traffic regulation, a sender's ID which is an ID code for identifying a sender, an error checking/correction code, to the information D1 of traffic regulation to be outputted from the CPU 6, then after converting them into a serial data string, it executes a modulation processing suitable for optical communication. Further, after adding a guide pulse for use in set up of timing to the serial data string obtained as a result of this modulation processing, a light emitter 9 is activated.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Peddie with the teachings of Shinada by adjusting a relative position between the light emitter and the optical system as well as astigmatism in the optical system, it is enabled to transmit a communication light emitted from the light emitter having a predetermined spread and directivity so that the communication (transmitted) light is receivable only in a particular lane or zone of the road to be covered by the road sign installing the optical communication equipment so as to be able to acquire the information of traffic regulation, as taught by Shinada.
Regarding Claim 11, claim 11 is interpreted and rejected in light of claim 3 as articulated above.
Regarding Claim 12, claim 12 is interpreted and rejected in light of claim 4 as articulated above.
Regarding Claim 13, claim 13 is interpreted and rejected in light of claim 7 as articulated above.
Regarding Claim 14, claim 14 is interpreted and rejected in light of claim 8 as articulated above.
Regarding Claim 15, (Currently Amended) Peddie discloses aspects of the targeted vehicle control system, comprising: 
an optical modulator to receive and decode optical signals comprising vehicle-specific control information ([0143] As illustrated in FIG. 10, according to an embodiment suitable for a crosswalk application, the traffic visual indicator devices 24 waits for a wakeup call from the activation device 26. By using communication modulation of the wireless signal sent from the activation device 26 to each traffic visual indicator device 24, additional power savings is realized. This is achieved by mass sum signaling, whereby each traffic visual indicator device 24 need only hear less than one percent of the total broadcast of the activation device 26, in order to pass from a standby mode to an active mode. Additional power savings stem from a system of switches that reduce the consumption of each microcontroller based upon the function. This novel development saves over 80% in energy efficiency at 1.2 volts from standard processes. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24. Additionally, each traffic visual indicator device 24 monitors the current power storage levels. In instances with a rechargeable device, at times when solar absorption has maximized the rechargeable level of the power storage device VB, the traffic visual indicator device 24 uses the solar power to send data and status updates to the activation device 26 for storage and ultimate downloading to the site administrator.); and 
a controller (Processor U2) comprising processing circuitry to: 
receive the ([0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine…[0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24. Additionally, each traffic visual indicator device 24 monitors the current power storage levels. In instances with a rechargeable device, at times when solar absorption has maximized the rechargeable level of the power storage device VB, the traffic visual indicator device 24 uses the solar power to send data and status updates to the activation device 26 for storage and ultimate downloading to the site administrator.) vehicle-specific control information ([0129]-[0131] A wirelessly controlled, self-powered, intelligent traffic visual indicator devices 24 is described that intercepts commands and receives information from its environment 10, processes the information, and writes, transmits, or stores it for current or future use, which may be used in numerous applications and encompassing numerous embodiments including those for advanced warning, notification, and identification of obstacles, situations, and states of communication need its deemed audience including for people and organizations such as government, police, hospital, ambulance, construction, service and other public and private entities. Each traffic visual indicator devices 24 may provide direct information, such as the flash of a yellow light to warn of a crosswalk ahead or text messaging to warn of unsafe road or situational conditions, or symbolic information such that it notifies said deemed audience to act or behave in a particular fashion, such as to warn citizens of a regional disaster, requiring they abstain from driving or seek additional information before proceeding in a normal daily routine. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24. Additionally, each traffic visual indicator device 24 monitors the current power storage levels. In instances with a rechargeable device, at times when solar absorption has maximized the rechargeable level of the power storage device VB, the traffic visual indicator device 24 uses the solar power to send data and status updates to the activation device 26 for storage and ultimate downloading to the site administrator.); and 
implement driving instructions based on the vehicle-specific control information ([0129] One or more of the traffic visual indicator devices 24 may include one or more ambient sensors or transducers that allow it to interact with its ambient environment. This may include electromagnetic, precipitation-based, seismic, inductive, acoustical, or optical sensors that allow the traffic visual indicator device 24 to obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This may also include one or more data or proximity interaction devices, such as an external microprocessor chip device or smart card. Communications apparatus may be purely for the collection and transmission of data that each traffic visual indicator device 24 collects and/or distributes to its environment. Additionally, one or more of the traffic visual indicator devices 24 may interact with a separate environmental sensor, including electromagnetic, precipitation-based, seismic, inductive, audio, or optical sensors, including but not limited to loop detectors, time-of-day configuration, radar, etc. [0132] Each of the traffic visual indicator devices 24 takes sensory information from its environment or specific instruction from persons monitoring said device, processes it, and delivers a form of output. The output may be in one or more electromagnetic ranges including those in the (1) optical spectrum including lighting, pictures, and video, (2) audio including sound, voice, and other intelligible or non-intelligible signaling, and (3) data linking to one or more recording or interactive devices such as a base station, transceiver, processing unit, or network accessible device. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.).
Peddie does not explicitly state decoder; however Peddie teaches, “[0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24.”
In the same field of endeavor, Shinada teaches an encoder to encode the traffic statics into optical signals, “[0011] Further, according to another aspect of the present invention, optical communication equipment installed in a vehicle is provided, comprising: a light emitter for emitting a light to be used in optical communication; an encoder for operating the light emitter; a light receiver for receiving a light of communication from similar equipment installed in another vehicle; a decoder for decoding a result of light reception by the light receiver; and a controller for processing a result of decoding by the decoder and for controlling the operation of the encoder, wherein the controller controls the encoder in response to an operation by a user to transmit a desired message via optical communication, and if the result of decoding by the decoder is the one via optical communication from similar equipment installed in another vehicle, the controller controls the result of the decoding to be notified to the user, and if the result of decoding by the decoder pertains to information of traffic regulations, the controller controls the traveling of the vehicle in accordance with the result of the decoding. [0024] In the optical communication equipment 4A, by executing a program stored in a memory which is not shown, a central processing unit (CPU) 6 controls operation of this optical communication equipment 4A so as to output information D1 of traffic regulation corresponding thereto to an encoder 7. By processing of a built-in CPU 8 under the control of the CPU 6, the encoder 7 attaches a category ID which is an ID code for identifying the information from the optical communication equipment 4A being the information D1 of traffic regulation, a sender's ID which is an ID code for identifying a sender, an error checking/correction code, to the information D1 of traffic regulation to be outputted from the CPU 6, then after converting them into a serial data string, it executes a modulation processing suitable for optical communication. Further, after adding a guide pulse for use in set up of timing to the serial data string obtained as a result of this modulation processing, a light emitter 9 is activated.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Peddie with the teachings of Shinada by adjusting a relative position between the light emitter and the optical system as well as astigmatism in the optical system, it is enabled to transmit a communication light emitted from the light emitter having a predetermined spread and directivity so that the communication (transmitted) light is receivable only in a particular lane or zone of the road to be covered by the road sign installing the optical communication equipment so as to be able to acquire the information of traffic regulation, as taught by Shinada.
Additionally, Peddie does not explicitly state a target vehicle; however Peddie teaches “[0179] FIG. 16 illustrates such a use, showing one or more traffic visual indicator devices 24 mounted along or in transit surface 12. Each traffic visual indicator device 24 either utilizes its own environmental sensor to identify the approach of a vehicle 16 or communicates with an activation device 26 either inside the approaching vehicle 16, FIG. 4, or along the vehicular path, FIG. 3. The traffic visual indicator devices 24 may utilize any number of sensory emissions including optical and/or audio. Information may also be submitted to the traffic visual indicator devices 24 (FIGS. 1 and 6) via periodic wireless transmissions from the activation devices 26, to provide updated information. This same update may also be used to provide information to an traffic visual indicator device 24 in the vehicle, FIG. 4, as it continues along the roadway, allowing it to obtain sensory information from its environment. [0187] Emergency Turnout Identification--uses one or more traffic visual indicator devices 24 to identify areas in the roadway where police and/or emergency vehicles may turn-around and cross-over to opposite directions or additional roads linking freeways. Vehicles equipped with a special transmitter (activation device 26) would flip a switch that would identify emergency turnouts along freeways, allowing them to turn around and/or cross over to the opposite side of a closed shoulder freeway. [0188] FIG. 18 illustrates such a use, showing a road 12a carrying traffic in a first direction, a road 12b carrying traffic in the opposite direction, and a turn around road or area 12c connecting the roads 12a, 12b. A vehicle 16 approaches along the road 12a, and desires to turn around onto road 12b. If the vehicle is authorized to use the turn around road or area 12c, the vehicle may carry an activation device 26 which may employ security measures to prevent activation by unauthorized users, or which may be issued only to authorized users. Traffic visual indicator devices 24 are located along both road 12a, 12b, ways as well as at the turn around road or area 12c. [0189] Roadway Exit Identification--uses one or more traffic visual indicator devices 24 to identify exits along a roadway for police, emergency vehicles, or general traffic. For emergency use, vehicles would be equipped with a small transmitter (activation device 26) with a switch that would be flipped to identify intersecting roadways and/or turnouts. For public or commercial use, there would be a motion detector that would communicate with said surface mounted communications device, or each surface mounted communications device would detect the proximity of an approaching vehicle prior to its subsequent flashing and communication. [0204] At 504, a portion of the traffic information system 22, for example the traffic visual indicator device 24, senses the approach of a vehicle such as a public transit vehicle or taxi. At 506, the traffic information system 22 determines an approximate arrival time for the vehicle. Optionally, at 508, the traffic information system 22 determines a route of the vehicle. At 510, the traffic visual indicator devices 24 produce visual indications of the arrival time and/or route of the vehicle. The method 500 terminates at 512.”
Shinada teaches an encoder to encode the traffic statics into optical signals for a specific vehicle, “[0011] Further, according to another aspect of the present invention, optical communication equipment installed in a vehicle is provided, comprising: a light emitter for emitting a light to be used in optical communication; an encoder for operating the light emitter; a light receiver for receiving a light of communication from similar equipment installed in another vehicle; a decoder for decoding a result of light reception by the light receiver; and a controller for processing a result of decoding by the decoder and for controlling the operation of the encoder, wherein the controller controls the encoder in response to an operation by a user to transmit a desired message via optical communication, and if the result of decoding by the decoder is the one via optical communication from similar equipment installed in another vehicle, the controller controls the result of the decoding to be notified to the user, and if the result of decoding by the decoder pertains to information of traffic regulations, the controller controls the traveling of the vehicle in accordance with the result of the decoding. [0024] In the optical communication equipment 4A, by executing a program stored in a memory which is not shown, a central processing unit (CPU) 6 controls operation of this optical communication equipment 4A so as to output information D1 of traffic regulation corresponding thereto to an encoder 7. By processing of a built-in CPU 8 under the control of the CPU 6, the encoder 7 attaches a category ID which is an ID code for identifying the information from the optical communication equipment 4A being the information D1 of traffic regulation, a sender's ID which is an ID code for identifying a sender, an error checking/correction code, to the information D1 of traffic regulation to be outputted from the CPU 6, then after converting them into a serial data string, it executes a modulation processing suitable for optical communication. Further, after adding a guide pulse for use in set up of timing to the serial data string obtained as a result of this modulation processing, a light emitter 9 is activated. [0029] More specifically, after the encoder 13 attaches an addressee ID which is an ID code for identifying an addressee, a sender's ID which is an ID code for identifying a sender, an error checking/correction code and the like to the information message, and after converting them into a serial data string, the encoder 13 modulates this serial data string using a method suitable for optical communication. Further, after attaching a guide pulse for use in a set-up of timing to a serial data string obtained as a result of modulation, it causes the light emitters 17A, 17B to flicker accordingly. Thereby, in this traffic control system 1, the information D1 of traffic regulation is transmitted from the optical communication equipment 4A through 4C associated with the road signs in a same format as a transmission format used in the inter-vehicle communication. [0038] The central processing unit CPU 16 is a microcomputer for executing a preset processing program stored in recording means which is not shown here, and controls the overall operation of this inter-vehicle communication equipment 5A. That is, when the user instructs to send a message by operating the operation unit 27, the CPU 16 accepts input of this message, a transmission object. Further, after set-up of an addressee ID, a sender's ID and the like based on this input, it instructs transmission of the message to the encoder 13. Thereby, the inter-vehicle communication equipment 5A is enabled to transmit a desired message to vehicles traveling in front thereof and/or following thereto. [0055] In this traffic control system 1, the respective optical communication equipment 4A to 4C are installed in the respective road signs 2A to 2C, and the respective information D1 of traffic regulation pertaining to the respective road signs 2A to 2C is transmitted from these optical communication equipment 4A to 4C. In this traffic control system 1, transmission of the information D1 of traffic regulation is carried out using a communication light pertaining to the optical communication. Thereby, it becomes possible to transmit the information D1 of traffic regulation directing to a specific vehicle, for example, traveling on a specific lane on a road having a plurality of lanes in such a manner that no other vehicle traveling on the other lanes receives it which is enabled by sending communication light with very sharp directivity. Further, for example, even in such a location where a plurality of roads intersect in complication as in an urban city or the like, it is possible to transmit the information D1 of traffic regulation which is receivable only by a vehicle approaching the road sign indicating to stop, thereby enabling for the traveling of the vehicle to be controlled even in such a location in an urban city or the like where a plurality of roads intersect in complication.”
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Peddie with the teachings of Shinada as the inter-vehicle communication equipment is enabled to transmit a desired message to vehicles traveling in front thereof and/or following thereto, as taught by Shinada.
Regarding Claim 16, (Currently Amended) Peddie discloses aspects of the targeted vehicle control system of claim 15, comprising processing circuitry to: 
update the driving instructions based on the vehicle-specific control information ([0132] Each of the traffic visual indicator devices 24 takes sensory information from its environment or specific instruction from persons monitoring said device, processes it, and delivers a form of output. The output may be in one or more electromagnetic ranges including those in the (1) optical spectrum including lighting, pictures, and video, (2) audio including sound, voice, and other intelligible or non-intelligible signaling, and (3) data linking to one or more recording or interactive devices such as a base station, transceiver, processing unit, or network accessible device. [0145] In order to obtain the greatest amount of information from each traffic visual indicator device 24, each has the ability to be individually addressed and identified. This is useful for service updates relating to individual device usage statistics, information for diagnostic analysis, environmental identification, and device specific communication. A process of writing this unique address or identifier on each PCB is performed prior to configuring each traffic visual indicator devices 24 or system 22 for deployment, and may be written into the imbedded code on each traffic visual indicator device 24. [0129] One or more of the traffic visual indicator devices 24 may include one or more ambient sensors or transducers that allow it to interact with its ambient environment. This may include electromagnetic, precipitation-based, seismic, inductive, acoustical, or optical sensors that allow the traffic visual indicator device 24 to obtain information for data capture and/or processing. For example, one or more of the traffic visual indicator devices 24 may include one or more monitoring devices such as a photo imaging device or video capture device. This may also include one or more data or proximity interaction devices, such as an external microprocessor chip device or smart card. Communications apparatus may be purely for the collection and transmission of data that each traffic visual indicator device 24 collects and/or distributes to its environment. Additionally, one or more of the traffic visual indicator devices 24 may interact with a separate environmental sensor, including electromagnetic, precipitation-based, seismic, inductive, audio, or optical sensors, including but not limited to loop detectors, time-of-day configuration, radar, etc.).
Regarding Claim 18, (New) Peddie further discloses the aspects of the traffic management system of claim 1, wherein the processing circuitry is further to: 
calculate an estimated time of arrival (FTA) of the targeted vehicle at a next optical transmitter assembly in the path of the targeted vehicle ([0172] Transit Approach Notification--uses traffic visual indicator devices 24 that communicate with an activation device 26 located in transit vehicles 116, including bus, train, taxi, and shuttle. At the approach of the correct transit vehicle 116, an identifying image, light, and/or sound could be produced to notify potential passengers of the impending transit vehicle's approach, including approximate time of arrival and/or route identifier. [0204] At 504, a portion of the traffic information system 22, for example the traffic visual indicator device 24, senses the approach of a vehicle such as a public transit vehicle or taxi. At 506, the traffic information system 22 determines an approximate arrival time for the vehicle. Optionally, at 508, the traffic information system 22 determines a route of the vehicle. At 510, the traffic visual indicator devices 24 produce visual indications of the arrival time and/or route of the vehicle. The method 500 terminates at 512.).
Regarding Claim 19, (New) Peddie further discloses the aspects of the traffic management system of claim 18, wherein the next optical transmitter assembly is configured to wait for a period of time corresponding approximately to the ETA of the targeted vehicle at the next optical transmitter assembly in the path of the targeted vehicle before transmitting the vehicle-specific information to the targeted vehicle ([0172] Transit Approach Notification--uses traffic visual indicator devices 24 that communicate with an activation device 26 located in transit vehicles 116, including bus, train, taxi, and shuttle. At the approach of the correct transit vehicle 116, an identifying image, light, and/or sound could be produced to notify potential passengers of the impending transit vehicle's approach, including approximate time of arrival and/or route identifier. [0204] At 504, a portion of the traffic information system 22, for example the traffic visual indicator device 24, senses the approach of a vehicle such as a public transit vehicle or taxi. At 506, the traffic information system 22 determines an approximate arrival time for the vehicle. Optionally, at 508, the traffic information system 22 determines a route of the vehicle. At 510, the traffic visual indicator devices 24 produce visual indications of the arrival time and/or route of the vehicle. The method 500 terminates at 512).
Regarding Claim 20, (New) Shinada further teaches the aspects of the traffic management system of claim 18, wherein the next optical transmitter assembly is configured to repeatedly transmit the vehicle-specific information for a time window surrounding the ETA ([0022] FIG. 2 is a block diagram showing optical communication equipment 4A to 4C to be installed in the respective road signs 2A to 2C, and inter-vehicle communication equipment 5A to 5C to be installed in the respective vehicles 3A to 3C. The optical communication equipment 4A to 4C repeatedly transmits information D1 of versatile traffic regulations according to the road signs 2A to 2C having the optical communication equipment 4A to 4C therein by optical communication pertaining to the inter-vehicle communication. The optical communication equipment 4A (FIG. 1) installed in the road sign 2A showing the maximum speed limit of 60 km/h transmits information D1 of traffic regulation indicating the maximum speed limit of 60 km/h via optical communication. On the other hand, the optical communication equipment 4B installed in the road sign 2B showing the maximum speed limit of 40 km/h transmits information D1 of traffic regulation indicating the maximum speed limit of 40 km/h via optical communication. Further, the optical communication equipment 4C installed in the road sign 2C showing a stop sign transmits information D1 of traffic regulation instructing to stop via optical communication.).
Regarding Claim 22, (New) Claim 22 is interpreted and rejected in light of claim 18 as articulated above.
Regarding Claim 23, (New) Claim 23 is interpreted and rejected in light of claim 19 as articulated above.
Regarding Claim 24, (New) Claim 24 is interpreted and rejected in light of claim 20 as articulated above.

Claims 17, 21, 25 are being rejected under 35 U.S.C. 103 as being unpatentable over Peddie and Shinada and further in view of Singhal et al. (Singhal; U.S. Patent Application Publication 2018/0372504 A1):
Regarding Claim 17, (New) The combination of Peddie and Shinada does not explicitly state self-driving.
In the same field of endeavor, route and motion planning, Singhal teaches the aspects of the traffic management system of claim 1, wherein the targeted vehicle is an autonomous vehicle, and the vehicle-specific information is vehicle-specific control information for implementing driving instructions by the targeted autonomous vehicle ([0039] The vehicle 100 may include a number of sensors 116E, 116G, 116H, 116J, 116K disposed proximal to the rear 120 of the vehicle 100. These sensors can include, but are in no way limited to, an imaging sensor, camera, IR, a radio object-detection and ranging sensors, RADAR, RF, ultrasonic sensors, and/or other object-detection sensors. Among other things, these sensors 116E, 116G, 116H, 116J, 116K may detect targets near or approaching the rear of the vehicle 100. For example, another vehicle approaching the rear 120 of the vehicle 100 may be detected by one or more of the ranging and imaging system (e.g., LIDAR) 112, rear-view cameras 116G, 116H, and/or rear facing RADAR sensors 116J, 116K. As described above, the images from the rear-view cameras 116G, 116H may be processed to generate a stereo view (e.g., providing depth associated with an object or environment, etc.) for targets visible to both cameras 116G, 116H. As another example, the vehicle 100 may be driving and one or more of the ranging and imaging system 112, front-facing cameras 116A, 116F, front-facing RADAR sensors 116B, and/or ultrasonic sensors 116C may detect targets in front of the vehicle 100. This approach may provide critical sensor information to a vehicle control system in at least one of the autonomous driving levels described above. For instance, when the vehicle 100 is driving autonomously (e.g., Level 3, Level 4, or Level 5) and detects other vehicles stopped in a travel path, the sensor detection information may be sent to the vehicle control system of the vehicle 100 to control a driving operation (e.g., braking, decelerating, etc.) associated with the vehicle 100 (in this example, slowing the vehicle 100 as to avoid colliding with the stopped other vehicles). As yet another example, the vehicle 100 may be operating and one or more of the ranging and imaging system 112, and/or the side-facing sensors 116D, 116E (e.g., RADAR, ultrasonic, camera, combinations thereof, and/or other type of sensor), may detect targets at a side of the vehicle 100. It should be appreciated that the sensors 116A-K may detect a target that is both at a side 160 and a front 110 of the vehicle 100 (e.g., disposed at a diagonal angle to a centerline of the vehicle 100 running from the front 110 of the vehicle 100 to the rear 120 of the vehicle). Additionally or alternatively, the sensors 116A-K may detect a target that is both, or simultaneously, at a side 160 and a rear 120 of the vehicle 100 (e.g., disposed at a diagonal angle to the centerline of the vehicle 100). [0045] The odometry sensor and/or system 316 may include one or more components that is configured to determine a change in position of the vehicle 100 over time. In some embodiments, the odometry system 316 may utilize data from one or more other sensors and/or systems 304 in determining a position (e.g., distance, location, etc.) of the vehicle 100 relative to a previously measured position for the vehicle 100. Additionally or alternatively, the odometry sensors 316 may include one or more encoders, Hall speed sensors, and/or other measurement sensors/devices configured to measure a wheel speed, rotation, and/or number of revolutions made over time. Examples of the odometry sensor/system 316 as described herein may include, but are not limited to, at least one of Infineon TLE4924/26/27/28C high-performance speed sensors, Infineon TL4941plusC(B) single chip differential Hall wheel-speed sensors, Infineon TL5041plusC Giant Mangnetoresistance (GMR) effect sensors, Infineon TL family of magnetic sensors, EPC Model 25SP Accu-CoderPro™ incremental shaft encoders, EPC Model 30M compact incremental encoders with advanced magnetic sensing and signal processing technology, EPC Model 925 absolute shaft encoders, EPC Model 958 absolute shaft encoders, EPC Model MA36S/MA63S/SA36S absolute shaft encoders, Dynapar™ F18 commutating optical encoder, Dynapar™ HS35R family of phased array encoder sensors, other industry-equivalent odometry sensors and/or systems, and may perform change in position detection and/or determination functions using any known or future-developed standard and/or architecture. [0057] In some embodiments, the vehicle control system 348 may receive control information from one or more control sources 356B. The control source 356 may provide vehicle control information including autonomous driving control commands, vehicle operation override control commands, and the like. The control source 356 may correspond to an autonomous vehicle control system, a traffic control system, an administrative control entity, and/or some other controlling server. It is an aspect of the present disclosure that the vehicle control system 348 and/or other components of the vehicle 100 may exchange communications with the control source 356 across the communication network 352 and via the communications subsystem 350. [0098] The remote operating system connectivity manager 562 facilitates communications between the vehicle 100 and any one or more autonomous vehicle systems. These communications can include one or more of navigation information, vehicle information, other vehicle information, weather information, occupant information, or in general any information related to the remote operation of the vehicle 100.).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the presently filed invention to modify the system of Peddie and Shinada with the teachings of Singhal as the system can learn about the location, for example, the pattern of traffic light durations on common commuter paths to apply that knowledge and the learned information can help to better estimate an estimated time of arrival (ETA) for common routes taken, provide more accurate ETAs based on historical knowledge, and/or calculate or provide alternative route information, as taught by Singhal. 
Regarding Claim 21, (New) Claim 21 is interpreted and rejected in light of claim 17 as articulated above.
Regarding Claim 25, (New) Claim 25 is interpreted and rejected in light of claim 17 as articulated above.

Response to Arguments
Applicants’ arguments filed regarding claims 1, 9, 15 and dependent claims have been fully and completely considered but are not persuasive. The arguments which have not been rendered moot by Applicants’ claim amendments are believed to be taught in the current citation of the references, namely the citations of Shinada where a specific address is used to locate a targeted vehicle, determine an optical communication equipment 4A-4C in a travel path of the targeted vehicle, or forward vehicle-specific information to the optical communication equipment 4A-4C in the travel path of the targeted vehicle, as required by the claims. The newly cited portions of the reference are believed to meet this aspect of the claims.

Conclusion
The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to EMILY C. TERRELL whose telephone number is (571)270-3717. The Examiner can normally be reached on Monday-Thursday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMILY C TERRELL/Primary Examiner, Art Unit 2689